Citation Nr: 0327130	
Decision Date: 10/09/03    Archive Date: 10/20/03	

DOCKET NO.  92-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cataract and 
corneal pigmentation of the right eye. 

2.  Entitlement to service connection for bilateral visual 
impairment, including presbyopia, hyperopia, and astigmatism. 

3.  Entitlement to an effective date earlier than July 19, 
1996, for assignment of a 30 percent rating and an effective 
date earlier than March 23, 1996, for assignment of a 
20 percent rating for pseudophakia of the left eye with 
postoperative cataract removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1976 and from August 1980 to December 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

An April 1992 RO decision granted service connection for 
cataract of the left eye and assigned a noncompensable 
evaluation, effective January 1, 1992.  A February 1999 RO 
decision granted a 20 percent evaluation effective March 23, 
1996, and a 30 percent evaluation effective July 19, 1996, 
for pseudophakia of the left eye, postoperative cataract 
removal.


FINDINGS OF FACT

1.  The veteran's cataract and corneal pigmentation of the 
right eye are not related to active service.

2.  The veteran does not have bilateral visual impairment, 
including presbyopia, hyperopia, and astigmatism, that is 
related to active service.

3.  The veteran was first shown to have visual acuity 
warranting a 20 percent evaluation on March 23, 1996, and was 
first shown to have pseudophakia on July 19, 1996.


CONCLUSIONS OF LAW

1.  A cataract and corneal pigmentation of the right eye was 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Bilateral visual impairment, including presbyopia, 
hyperopia, and astigmatism, was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A., 5107; 38 C.F.R. §§ 3.303, 4.9 (2003).

3.  The criteria for an effective date earlier than July 19, 
1996, for assignment of a 30 percent evaluation and an 
effective date earlier than March 23, 1996, for assignment of 
the 20 percent evaluation for pseudophakia of the left eye 
with postoperative cataract removal had not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 6029, 
6078 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003).  The record reflects that the 
veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case, 
as well as multiple letters, including letters in February 
1996, June 2001, and September 2001, informing them of 
evidentiary development under the VCAA, the legal criteria 
governing the veteran's claim, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
and the reasons for the denial of his claim.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to the VA and, which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

The veteran has been afforded multiple VA examinations and 
has indicated that he does not desire a personal hearing.  
Treatment records have been obtained.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2003).  

"[N]early all astigmatism is congenital (where heredity is 
the only known factor) it may also occur as a residual of 
trauma and scarring of the cornea, or even from the weight of 
the upper eyelid resting upon the eyeball."  
Browder v. Brown, 5 Vet.App. 268, 272 (1993).  Myopia is 
"nearsightedness."  Parker v. Derwinski, 1 Vet.App. 522, 523 
(1991); Norris v. West, 11 Vet.App. 219, 220 (1998).  
Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, an 
inability to focus sharply for near vision.  
McNeely v. Principi, 3 Vet.App. 357, 364 (1992).

Service medical records are silent for any finding regarding 
the veteran having a cataract of the right eye.  A June 1989 
service record indicates an assessment of hyperopic 
astigmatism bilaterally and pigment dispersion syndrome.  A 
November 1990 service medical records reflects that the 
veteran had a cataract in the left eye with decreased visual 
acuity.  A report of the veteran's September 1991 service 
separation examination reflects that the veteran has 
defective distant visual acuity bilaterally that was 
corrected to 20/25 on the left and 20/20 on the right.

The report of a February 1992 VA eye examination reflects 
that the veteran had bilateral presbyopia, hyperopia and 
astigmatism, cornea pigmentation on the right and cataract on 
the left.  

The report of a March 23, 1996, VA eye examination reflects 
that the veteran had visual acuity of 20/200 on the left and 
20/20 on the right.  The diagnoses included astigmatism in 
both eyes and that the veteran was myopic in the left eye, 
most likely due to a myopic shift of the cataract.  He had 
presbyopia in both eyes and an early cataract in the right 
eye.  

On July 19, 1996, the veteran underwent cataract extraction 
with insertion of posterior chamber intraocular lens of the 
left eye.

The report of a November 1996 VA examination reflects that 
the veteran had visual acuity of 20/25 minus 1 in both eyes 
without any correction.  The diagnoses included pseudophakia 
of the left eye, posterior subcapsular cataract and mild 
sclerotic changes in the lens of the right eye and presbyopia 
bilaterally.  

The report of a January 1999 VA eye examination reflects that 
the veteran's visual acuity without correction was 20/70 in 
the right eye and 20/60 in the left eye.  With correction his 
visual acuity was 20/20 in the right eye, with no improvement 
in the left eye.  The impression included pigment dispersion 
syndrome with normal intraocular pressure, pseudophakia in 
the left with visual acuity of 20/60 with no improvement with 
refraction, and hyperopia and presbyopia.  The examiner 
commented that the veteran's refractive error was very 
unlikely secondary to disease or trauma, including abrasions 
the veteran experienced during service.  He further commented 
that hyperopia is essentially farsightedness and would not be 
expected to result from any of the veteran's involvement in 
the military.  It was also commented that the veteran's 
endothelial pigment was due to pigment dispersion.  The 
examiner also indicated that it was very unlikely for the 
veteran to have sustained a cataract in the right eye due to 
corneal abrasions.  

The report of a May 2002 VA eye examination reflects that the 
veteran had corrected vision of 20/20 minus in both eyes.  
Visual fields were relatively full.  The impression included 
pseudophakia in both eyes with mild posterior capsular haze 
of the right eye.  The examiner commented that the veteran 
had good vision with full visual fields, and the examiner was 
unable to document any visual disability in either eye at 
that time.  The impression also included pigment dispersion 
syndrome versus pigmentary glaucoma.  The examiner indicated 
that this warranted observation but he was unwilling to call 
this glaucoma at this time.  He further commented that it was 
somewhat unclear as to the reasoning of why the veteran was 
service connected for removal of a cataract in him left eye 
and not his right eye or vice-versa.

There is no competent medical evidence that the veteran had a 
cataract of the right eye during service and the first 
competent medical evidence identifying a cataract in the 
right eye is the report of the March 1996 VA eye examination.  
There is competent medical evidence, in the form of the 
veteran's service medical records and the report of a 
February 1992 VA examination, that indicates that the veteran 
did not have a cataract of the right eye at that time.  
Further, the competent medical evidence indicates that the 
veteran's corneal pigmentation is not related to his active 
service.  Therefore, on the basis of the evidence of record, 
a preponderance of the evidence is against a finding that the 
veteran's cataract and corneal pigmentation of the right eye 
are related to active service.

Further, while there is competent medical evidence 
identifying presbyopia, hyperopia, and astigmatism, there is 
no competent medical evidence that indicates that these are 
related to the veteran's active service.  Rather, the 
competent medical evidence indicates that none of these are 
related to the veteran's active service, and the most recent 
examination report indicates that these do not exist.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran has bilateral visual impairment, 
including presbyopia, hyperopia, and astigmatism, that are 
related to his active service.  

II.  Earlier Effective Date

Increased ratings are effective the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o) (2003).

As noted in the evidence set forth above, at the time the 
veteran was discharged from active service his corrected 
visual acuity in the left eye was 20/25.  At the time of the 
February 1992 VA examination his visual acuity in the left 
eye was 20/30.  It was not until the March 1996 VA 
examination that visual acuity was identified that would 
warrant a compensable evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Codes 6078, 6079.  Further, the veteran was first 
shown to have pseudoaphakia at the time of the surgery on 
July 19, 1996.  Therefore, he was not entitled to a 
30 percent evaluation under Diagnostic Code 6029 prior to 
July 19, 1996.  

The veteran's claim was filed on January 9, 1992, and service 
connection for the veteran's cataract of the left eye, was 
granted, effective January 1, 1992, the date following the 
veteran's separation from service.  However, a compensable 
evaluation could not be assigned prior to the date that 
entitlement was first shown.  In light of the evidence 
reflecting that the veteran was not entitled to a compensable 
evaluation for his left eye at the time of the February 1992 
VA examination and the evidence showing that he was first 
entitled to a compensable evaluation at the time of the March 
1996 VA examination, a preponderance of the evidence is 
against a finding that the veteran was entitled to a 
20 percent evaluation prior to March 23, 1996.  Further, in 
light of the evidence indicating that the veteran was not 
entitled to a 30 percent evaluation for pseudoaphakia prior 
to July 19, 1996, because that was the first day that he is 
shown to have had pseudoaphakia, a preponderance of the 
evidence is against a 30 percent evaluation prior to July 19, 
1996.  



ORDER

Service connection for cataract and corneal pigmentation of 
the right eye is denied.

Service connection for bilateral visual impairment, including 
presbyopia, hyperopia and astigmatism is denied.  

Entitlement to an effective date earlier than July 19, 1996, 
for assignment of a 30 percent rating and an effective date 
earlier than March 23, 1996, for assignment of a 20 percent 
rating for pseudophakia of the left eye with postoperative 
cataract removal is denied.


                     
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

